IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                               :
                                                 :          ID No. 1706000548
                  v.                             :          In and For Kent County
                                                 :
DARREN C. WEIFORD,                               :
                                                 :
                   Defendant.                    :

                                           ORDER

                                Submitted: January 22, 2019
                                 Decided: January 25, 2019

            Upon Defendant’s Motion for Correction of Sentence - DENIED

       On this 25th day of January, 2019, having considered Defendant Darren
Weiford’s (“Mr. Weiford’s”) motion for correction of sentence, it appears that:
       1.       The Court sentenced Mr. Weiford to an aggregate unsuspended Level
V sentence of thirty-three years for Murder in the Second Degree, and Possession of
a Firearm During the Commission of a Felony.                    Both charges involved Mr.
Weiford’s murder of Amber Buckler (“Ms. Buckler”) on June 1, 2017.
       2.       He now moves the Court to correct his sentence pursuant to Superior
Court Criminal Rule 35(c) because he alleges the Court lacked impartiality. The
rule he relies upon provides for correcting a sentence by motion when it “was
imposed as a result of arithmetical, technical, or other clear error.” 1
       3.       Mr. Weiford did not raise the issues at his sentencing that he now
challenges. The Court notes that it concluded the sentencing by specifically inviting
counsel to raise any additional matters. Defense counsel declined to do so.


1
 Super. Ct. Crim. R. 35(c). This portion of the Rule addresses clerical errors. Nevertheless, Mr.
Weiford’s motion fairly raises issues regarding an alleged violation of his due process rights and
will be addressed by the Court.
       4.      For the first time, Mr. Weiford now asserts by motion that he did not
share with his attorney a pre-sentencing letter that he sent to the Court requesting
leniency. As a result, he alleges the Court violated his constitutional due process
rights because his letter to the Court was an ex parte communication. Namely, he
alleges that the Court violated his “Delaware constitutional due process rights at his
allocution” by considering the letter because his attorney did not know that he had
written it.2
       5.      Here, Mr. Weiford incorrectly characterizes his own letter as an ex
parte communication that violated his right to due process. In order to generate a
right to relief from judgment on due process grounds, there must be “an ex parte
conversation, which by definition deprives a defendant of the right to be heard . . .” 3
Only when a defendant lacks notice of a communication from the State is he or she
deprived of the right to be properly heard on an issue.4 A defendant’s due process
rights may be violated when the State one-sidedly interjects information into the
process that the defendant is unaware of and therefore cannot address.                     Here, the
Defendant does not claim that the State provided information to the Court without
his knowledge. Rather, he complains that the Court reviewed and considered a letter
that he apparently chose not to share with his privately retained attorney.
       6.      Prior to sentencing, the Court reviewed the presentence report, its
exhibits, and Mr. Weiford’s letter that was forwarded shortly after completion of the
presentence report. The Court was unaware that he chose not to disclose to his


2
  The right to allocution does not implicate constitutional issues. The Delaware Supreme Court
has recognized that “[a]ny failure of a trial court to adhere to the right of [allocution] is ‘an error
which is neither jurisdictional nor constitutional [and] not a fundamental defect which inherently
results in a complete miscarriage of justice’ so as to constitute a denial of a fair trial.” Shelton v.
State, 744 A.2d 465, 495 (Del. 2000) (citation omitted). The Supreme Court further noted that
neither the federal constitution nor the Delaware Constitution provide such a right. It is solely
grounded upon Superior Court Criminal Rule 32(a)(1)(C). Id.
3
  State v. Pruitt, 805 A.2d 177, 181 (Del. 2002).
4
  Carrigan v. State, 2007 WL 3378657, at *3 (Del. Super. Aug. 17, 2007).
                                                  2
attorney that he sent a letter.         Defendants frequently write the Court prior to
sentencing in support of leniency and the Court considers such letters. Statements
in such letters fall within the right to allocution and are appropriately considered.5
This right to allocution involves the right for the defendant to personally address the
Court, in addition to the separate right of counsel to individually address the Court. 6
       7.      Contrary to Mr. Weiford’s position, it is not the role of the Court to
interject itself into the attorney-client relationship to regulate what information a
client shares with his attorney. Prior to receipt of this motion, the Court had every
expectation that Mr. Weiford had shared his letter with his counsel. Moreover,
counsel’s statements at the sentencing confirmed the Court’s at-the-time
understanding. Namely, the opening sentences in his presentation closely tracked
the themes in Mr. Weiford’s letter. Counsel referenced Mr. Weiford’s statements
requesting leniency and that he be sentenced for an offense less serious than Murder
in the Second Degree. He then characterized Mr. Weiford’s statements, that were
found both in the letter and made by him to the presentence officer, as “an attempt
to gain attention.” At sentencing, the Court understood that counsel’s comments
addressed what Mr. Weiford raised both in his presentence interview and in the letter
at issue.
       8.      The Court presumes that a defendant’s attorney spends adequate time
with his or her client to address such matters. Defense counsel represented to the
Court at sentencing that he and Mr. Weiford met frequently prior to the sentencing
to discuss strategy. As a result, the Court does not question counsel’s diligent
preparation for the sentencing. The Court expects that a defendant and his attorney
would discuss both the propriety and content of any such letter before a client sends


5
  See Super. Ct. Crim. R. 32(a)(1)(C) (providing that the defendant may personally make a
statement to the Court prior to sentencing).
6
  See Super. Crim. R. 32(a)(1)(B) (providing that separately from the defendant’s right to address
the Court, counsel for the defendant must have an opportunity to speak on behalf of the defendant).
                                                3
it to the Court. The Court further should be able to reasonably expect that in final
preparation for sentencing a client would disclose to his attorney that he sent a letter
to the Court. Mr. Weiford apparently chose not to. His own choice does not amount
to a Court violation of his due process rights.
      9.       Despite multiple mental health examinations, no mental health
professional opined that Mr. Weiford was incompetent to fully cooperate with his
counsel when preparing for sentencing. In fact, all opinions confirmed that he was
competent. Mr. Weiford’s motion, in effect, seeks to place the burden on the Court
to interject itself into the attorney-client relationship to weigh the adequacy of a
client’s disclosures to his or her attorney. Prudence certainly weighs in favor of a
client sharing all such information. Seeking to place the after-the-fact burden on the
Court to ensure such an exchange is not appropriate.
      10.       With regard to Mr. Weiford’s allegations that the Court should
reassign the matter to another judge for purposes of resentencing, he cites no
adequate basis for such action. The Court considered the undisputed facts that Mr.
Weiford aimed at and shot his fiancé in the head at close range as she slept in a hotel
bed, without warning. The Court found this to be excessively cruel. This murder
followed his detailed posting on social media, one month earlier, that amounted to a
script for carrying out his plan. Although the State offered, and he accepted, a
Murder in the Second Degree plea, the circumstances could not have pointed more
strongly to that of an intentional killing. Furthermore, as discussed by the Court at
sentencing, although Mr. Weiford has mental health issues, no psychiatrist or
psychologist that evaluated him provided a diagnosed mental infirmity that caused
his conduct.
      11.      Despite counsel’s representation that Mr. Weiford did not share the
letter with him, the Court nevertheless finds no prejudice. Namely, Defense
counsel’s statements at the sentencing referenced the same themes Mr. Weiford

                                           4
recited in his letter. When commenting at sentencing, counsel addressed
substantially similar matters to those raised in Mr. Weiford’s letter including (1)
blaming the mental health system and (2) counsel’s desire to find answers regarding
why Mr. Weiford killed Ms. Buckler. Again, counsel’s sentencing comments
closely reflected the content of the letter as well as his client’s interview comments.
On balance, a post facto review demonstrates no prejudice because the mitigating
themes presented by counsel, those stated by Mr. Weiford in his presentence
interview, and those stated by Mr. Weiford in his letter, all closely aligned.
      12.     Finally, the findings in the presentence report mirror those found by
the Court. The Court accepted the presentence officer’s recommendation regarding
aggravating factors that included (1) excessive cruelty, (2) undue depreciation of the
offense, and (3) a lack of remorse. The Court also considered the sole mitigating
factor when issuing its sentence. Consequently, the Court’s sentence of Mr. Weiford
to 30 years for an offense that carried a maximum statutory penalty of life in prison
was appropriate.
      NOW THEREFORE, IT IS ORDERED that Mr. Weiford’s motion for
correction of sentence is DENIED.


                                                            /s/Jeffrey J Clark
                                                                 Judge




                                          5